                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                             PROCEEDING MEMO AND ORDER

IN RE:                           )
                                 )               Chapter 11
RYAN’S ELECTRICAL SERVICES, LLC, )
                                 )               Bankruptcy No. 20-00411
     Debtor.                     )

Date of Hearing: July 29, 2020

APPEARANCES:

For Debtor: Robert Gainer
For Parties-In-Interest: Brandon Gray for the Iowa Department of Revenue; Martin McLaughlin for the
       Internal Revenue Service; Tom Burke for Community State Bank
U.S. Trustee: Ashley Zubal
Trustee: Douglas Flugum

NATURE OF PROCEEDING:                      In Court     X Telephonic

 Chapter 11 Small Business Subchapter V Plan Confirmation

IT IS ORDERED THAT:

By agreement of the parties, a final confirmation hearing will be set within 30 days by separate order.
                    July 29, 2020
Dated and Entered ________________________



                                              ____
                                             Thad J. Collins, Bankruptcy Judge
